DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/2/2022 and 8/22/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 4-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 7-10 of U.S. Patent No. 11230386. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention are anticipated by the patented claimed invention.
The claims are anticipated as follows:

Claims
App. No. 17/584256
Patent No. 11230386
1 v 7
A flywheel gyroscope gimbal, comprising: a perimeter section having an inside face and an outside face, wherein a plurality of magnets are positioned along the outside face; a hub section having an inside face and an outside face, comprising: an axle; 
A flywheel gyroscope gimbal, comprising: a perimeter section having an inside face and an outside face, wherein a plurality of magnets are positioned along the outside face; a hub section having an inside face and an outside face, comprising: an axle;
 
a plurality of roller bearings configured to allow rotation of the hub section about the axle; and a plurality of spokes extending outward from the outside face of the hub section to connect to the inside face of the perimeter section, wherein the spokes are configured to produce thrust when rotated; 
a plurality of roller bearings configured to allow rotation of the hub section about the axle; and a plurality of spokes extending outward from the outside face of the hub section to connect to the inside face of the perimeter section, wherein the spokes are configured to produce thrust when rotated;
 
and a stator having a plurality of field coils along its inside diameter, wherein the plurality of interior field coils are positioned to act upon the magnets of the perimeter section to create rotation of the plurality of spokes to produce thrust.
a suspension arm, wherein the hub section is mounted to the suspension arm such that the thrust produced when the plurality of spokes are rotated causes the gimbal to remain in-vertically oriented, the suspension arm further comprising an articulated joint to which the axle is movably connected; and a drive configured to tilt the axle, which movement results in directional or vectored thrust from the plurality of spokes
 
 
The flywheel gyroscope assembly of claim 5, further comprising a stator having a plurality of field coils along its inside diameter, wherein the plurality of interior field coils are positioned to act upon the magnets of the perimeter section to create rotation of the plurality of spokes to produce thrust.
4 v 10
The flywheel gyroscope assembly of claim 1, wherein the plurality of field coils are individually controlled by separate microprocessors.
The flywheel gyroscope assembly of claim 5, wherein the plurality of field coils are individually controlled by separate microprocessors.
5 v 5
 A flywheel gyroscope gimbal, comprising: a perimeter section having an inside face and an outside face, wherein a plurality of magnets are positioned along the outside face; a hub section having an inside face and an outside face, comprising: an axle; a plurality of roller bearings configured to allow rotation of the hub section about the axle;
A flywheel gyroscope gimbal, comprising: a perimeter section having an inside face and an outside face, wherein a plurality of magnets are positioned along the outside face; a hub section having an inside face and an outside face, comprising: an axle; a plurality of roller bearings configured to allow rotation of the hub section about the axle;
 
and a plurality of spokes extending outward from the outside face of the hub section to connect to the inside face of the perimeter section, wherein the spokes are configured to produce thrust when rotated; and a suspension arm, wherein the hub section is mounted to the suspension arm such that the thrust produced when the plurality of spokes are rotated causes the gimbal to remain in vertically oriented.
 and a plurality of spokes extending outward from the outside face of the hub section to connect to the inside face of the perimeter section, wherein the spokes are configured to produce thrust when rotated; a suspension arm, wherein the hub section is mounted to the suspension arm such that the thrust produced when the plurality of spokes are rotated causes the gimbal to remain in-vertically oriented, the suspension arm further comprising an articulated joint to which the axle is movably connected; and a drive configured to tilt the axle, which movement results in directional or vectored thrust from the plurality of spokes
6 v 5
The flywheel gyroscope assembly of claim 5, wherein: the suspension arm further comprises an articulated joint to which the axle is movably connected; and the assembly further comprises drive configured to tilt the axle, which movement results in directional or vectored thrust from the plurality of spokes.
the suspension arm further comprising an articulated joint to which the axle is movably connected; and a drive configured to tilt the axle, which movement results in directional or vectored thrust from the plurality of spokes
7 v 7
The flywheel gyroscope assembly of claim 5, further comprising a stator having a plurality of field coils along its inside diameter, wherein the plurality of interior field coils are positioned to act upon the magnets of the perimeter section to create rotation of the plurality of spokes to produce thrust.
The flywheel gyroscope assembly of claim 5, further comprising a stator having a plurality of field coils along its inside diameter, wherein the plurality of interior field coils are positioned to act upon the magnets of the perimeter section to create rotation of the plurality of spokes to produce thrust.
8 v 8
The flywheel gyroscope assembly of claim 5, wherein the plurality of magnets is positioned to split the surface area of the perimeter section equally.
The flywheel gyroscope assembly of claim 5, wherein the plurality of magnets is positioned to split the surface area of the perimeter section equally.
9 v 9
The flywheel gyroscope assembly of claim 5, further comprising upper and lower guards configured to center and support the flywheel at the hub section.
The flywheel gyroscope assembly of claim 5, further comprising upper and lower guards configured to center and support the flywheel at the hub section.
10 v 10
The flywheel gyroscope assembly of claim 5, wherein the plurality of field coils are individually controlled by separate microprocessors.
The flywheel gyroscope assembly of claim 5, wherein the plurality of field coils are individually controlled by separate microprocessors.


Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11230386 in view of Bertels et al. (US 2016/015327; IDS). 
In claim 2, the Patent at issue does not teach wherein the plurality of magnets is positioned to split the surface area of the perimeter section equally.
However, Bertels teaches wherein the plurality of magnets (24) is positioned to split the surface area of the perimeter section (7) equally (about the circumferential direction; Fig. 1).
Therefore in view of Bertels, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the invention, in order to obtain a relation between the flowing medium and the rotation of the rotor (Bertels; [0003]).
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11230386 in view of Tessier et al. (US 2005/0269889; IDS).
In claim 3, the Patent at issue does not teach upper and lower guards configured to center and support the flywheel at the hub section.
However, Tessier teaches (Fig. 28) upper (18) and lower (19) guards configured to center and support a rotor (13; Fig. 6) at the hub section (14).
Therefore in view of Tessier, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the gimbal of Bertels to have upper and lower guards configured to center and support the flywheel at the hub section, in order to protect the flywheel from accidental damage (Tessier; [0096-0097).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bertels et al. (US 2016/015327; IDS).
In claim 1, Bertels discloses (Fig. 1-4) a flywheel gyroscope gimbal, comprising: a perimeter section (7) having an inside face (inner radial face of 7) and an outside face (outer radial face of 7), wherein a plurality of magnets (24) are positioned along the outside face (outer radial face of 7); a hub section (2) having an inside face (inner radial face of 2) and an outside face (outer radial face of 2), comprising: an axle (Comp_A; annotated in Fig. 4 below); a plurality of roller bearings (34; [0136]) configured to allow rotation of the hub section (2) about the axle (Comp_A); and a plurality of spokes (4) extending outward from the outside face (outer radial face of 2) of the hub section (2) to connect to the inside face (inner radial face of 7) of the perimeter section (7), wherein the spokes (4) are configured to produce thrust when rotated (via lifting rotor; [0075-0086]); and a stator (24) having a plurality of field coils (29) along its inside diameter, wherein the plurality of interior field coils (29) are positioned to act upon the magnets (24) of the perimeter section (7) to create rotation of the plurality of spokes (4) to produce thrust ([0075-0086]).

    PNG
    media_image1.png
    816
    499
    media_image1.png
    Greyscale

	In claim 2, Bertels discloses wherein the plurality of magnets (24) is positioned to split the surface area of the perimeter section (7) equally (about the circumferential direction; Fig. 1).
In claim 5, Bertels discloses (Fig. 1-4) a flywheel gyroscope gimbal, comprising: a perimeter section (7) having an inside face (inner radial face of 7) and an outside face (outer radial face of 7), wherein a plurality of magnets (24) are positioned along the outside face (outer radial face of 7); a hub section (2) having an inside face (inner radial face of 2) and an outside face (outer radial face of 2), comprising: an axle (Comp_A; annotated in Fig. 4 above); a plurality of roller bearings (34; [0136]) configured to allow rotation of the hub section (2) about the axle (Comp_A); and a plurality of spokes (4) extending outward from the outside face (outer radial face of 2) of the hub section (2) to connect to the inside face (inner radial face of 7) of the perimeter section (7), wherein the spokes (4) are configured to produce thrust when rotated (via lifting rotor; [0075-0086]); and a suspension arm (32, 33), wherein the hub section (2) is mounted to the suspension arm (32, 33) such that the thrust produced when the plurality of spokes (4) are rotated causes the gimbal to remain in vertically oriented (since the hub is positioned relative to the frame; [0136]).
In claim 7, Bertels discloses a stator (24) having a plurality of field coils (29) along its inside diameter, wherein the plurality of interior field coils (29) are positioned to act upon the magnets (24) of the perimeter section (7) to create rotation of the plurality of spokes (4) to produce thrust ([0075-0086]).
In claim 8, Bertels discloses wherein the plurality of magnets (24) is positioned to split the surface area of the perimeter section (7) equally (about the circumferential direction; Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bertels et al. (US 2016/015327; IDS) in view of Tessier et al. (US 2005/0269889; IDS).
In claim 3, Bertels teaches the gimbal of claim 1, with the exception of upper and lower guards configured to center and support the flywheel at the hub section.
However, Tessier teaches (Fig. 28) upper (18) and lower (19) guards configured to center and support a rotor (13; Fig. 6) at the hub section (14).
Therefore in view of Tessier, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the gimbal of Bertels to have upper and lower guards configured to center and support the flywheel at the hub section, in order to protect the flywheel from accidental damage (Tessier; [0096-0097).
In claim 9, Bertels teaches the gimbal of claim 5, with the exception of upper and lower guards configured to center and support the flywheel at the hub section.
However, Tessier teaches (Fig. 28) upper (18) and lower (19) guards configured to center and support a rotor (13; Fig. 6) at the hub section (14).
Therefore in view of Tessier, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the gimbal of Bertels to have upper and lower guards configured to center and support the flywheel at the hub section, in order to protect the flywheel from accidental damage (Tessier; [0096-0097).
Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bertels et al. (US 2016/015327; IDS) in view of Ho et al. (US 2007/0188906).
In claim 4, Bertels teaches the gimbal of claim 1, with the exception of wherein the plurality of field coils are individually controlled by separate microprocessors.
However, Ho teaches (Fig. 5) a plurality of field coils (110, 112, 114) individually controlled by separate microprocessors (1, 2, 3, 4, 5, 6, 7; MOSFETS, [0023-0024]).
Therefore in view of Ho, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the Gimbal of Bertels to have the plurality of field coils individually controlled by separate microprocessors, in order to provide directional current control for forming a conventional three phase motor device (Ho; [0024]).
In claim 10, Bertels teaches the gimbal of claim 5, with the exception of wherein the plurality of field coils are individually controlled by separate microprocessors.
However, Patterson teaches (Fig. 5) a plurality of field coils (110, 112, 114) individually controlled by separate microprocessors (1, 2, 3, 4, 5, 6, 7; MOSFETS, [0023-0024]).
Therefore in view of Patterson, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the Gimbal of Bertels to have the plurality of field coils individually controlled by separate microprocessors, in order to provide directional current control for forming a conventional three phase motor device (Patterson; [0024]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Uruma et al. (US 2022/0063820) teaches a motor integrated fan having one or more motors.
Newton et al. (US 10473107) teaches a variable performance axial flow ducted fan having a motor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231. The examiner can normally be reached 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832